 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     RICHARD CARRASCO,                                   Case No. 1:19-cv-00724-LJO-JDP

10                    Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                           TO AMEND CASE CAPTION
11            v.

12     JOHNNY CABAHE, et al.,

13                    Defendants.

14

15            Plaintiff Richard Carrasco is a state prisoner proceeding without counsel in this civil

16 rights action brought under 42 U.S.C. § 1983. On July 15, 2019, we received plaintiff’s notice,

17 which we construe as a motion, that defendant Johnny Cabahe’s name is misspelled in the case

18 caption. ECF. No. 6. The defendant’s last name should be spelled “Cababe.” The clerk of

19 court is directed to amend the case caption and other materials as necessary to reflect this
20 change.

21
     IT IS SO ORDERED.
22

23
     Dated:    July 16, 2019
24                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27 No. 205

28


                                                      1
